Citation Nr: 9920044	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-29 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for scars and 
depigmentation burn of the skin of the left elbow and 
forearm, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
March 1946.

The issue on appeal arises from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which, in pertinent part, 
confirmed a 10 percent rating for scars and depigmentation 
burn of skin of the left elbow and forearm.  In July 1995, 
the veteran filed a notice of disagreement and a statement of 
the case was issued.  The veteran perfected his appeal in 
August 1995.  In September 1998, the Board of Veterans' 
Appeals (Board), in pertinent part, remanded the veteran's 
claim for increased rating for additional development.  In a 
February 1999 supplemental statement of the case, the RO 
confirmed the 10 percent rating for scars and depigmentation 
burn of the skin of the left elbow and forearm.    

In a September 1998 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim concerning service connection for an eye disability, 
denied service connection for a stomach disability, and 
denied service connection for hearing loss.  The Chairman of 
the Board has not ordered reconsideration of this decision.  
However, in a June 1999 Form 646 and in a June 1999 letter to 
the Board, the veteran's representative raised arguments on 
these three issues.  However, since these issues are no 
longer before the Board, they will not be discussed further.  


FINDINGS OF FACT

1.  The veteran has asserted that the symptoms of his scars 
and depigmentation burn of the skin of the left elbow and 
forearm are worse than currently evaluated by the RO; all 
relevant evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's scars and depigmentation burn of the skin 
of the left elbow and forearm is well-healed and difficult to 
see; there is no evidence that scars and depigmentation burn 
cover an area or areas exceeding 12 square inches. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well grounded claim for an 
increased rating for scars and depigmentation burn of the 
skin of the left elbow and forearm, and VA has satisfied its 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for scars and depigmentation burn of the skin of the left 
elbow and forearm have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.7, 4.20, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that in 
December 1944, the veteran was treated at a U.S. Fleet 
hospital for multiple burns.  These burns were sustained 
following the crash and explosion of an enemy plane onto a 
ship upon which the veteran was standing. 

By a March 1946 rating decision, the RO granted service 
connection for burn scars of the left elbow and arms, and 
assigned a 10 percent rating effective from March 1946.

In July 1994, the veteran filed a written statement 
indicating that he was seeking an increased rating for his 
service connected scars.  

In September 1994, the veteran underwent a scar examination 
for VA purposes.  He reported that during his active duty, he 
was badly burned when a Kamikaze plane hit his ship.  At the 
time of the examination, he had no complaints and was not 
disfigured in any way.  The examiner further noted that 
"(b)asically, the scars can't be seen" and indicated that 
the scars would not appear on photographs.  

By an April 1995 rating decision, the RO confirmed the 10 
percent rating for scars and depigmentation of burn of the 
skin of left elbow and forearm. 

In his August 1995 substantive appeal, the veteran asserted, 
in pertinent part, that he experienced sensitivity of his 
burn scars.  He further stated that "(t)he fact that I 
healed relatively well is something for which I am 
grateful."  

In September 1998, the Board remanded the veteran's claim so 
that the RO could review all applicable Diagnostic Codes and 
issue a supplemental statement of the case.  

In a February 1999 supplemental statement of the case, the RO 
reviewed all applicable diagnostic codes and confirmed the 
veteran's 10 percent rating for scars and depigmentation burn 
of the skin of the left elbow and forearm.  

II.  Analysis

The first responsibility of a claimant is to present a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that the symptoms of his scars and depigmentation burn of the 
skin of the left elbow and forearm are worse than currently 
evaluated, and he has thus stated a well grounded claim. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Department in this 
case has accorded the veteran a VA scar examination.  The 
duty to assist has been satisfied.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  The rating 
criteria pertinent to the veteran's claim for increased 
rating include the following: 

7801 Scars, burns, third degree:

Area or areas exceeding 1 square foot 
(0.1 sq. m.) . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . 40 
Area or areas exceeding one-half square 
foot 
(0.05 sq. m.). . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . .30 
Area or areas exceeding 12 square inches 
(77.4 sq. cm.). . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . 20 
Area or areas exceeding 6 square inches 
(38.7 sq. cm.). . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . 10

NOTE (1): Actual third degree residual 
involvement 	required to the extent 
shown under 7801.
NOTE (2): Ratings for widely separated 
areas, as on 	two or more extremities or 
on anterior and 	posterior surfaces of 
extremities or trunk, will be 	separately 
rated and combined.

7802 Scars, burns, second degree:

Area or areas approximating 1 square foot 
(0.1 sq. m.) . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . 10

NOTE: See Note (2) under diagnostic code 
7801.

7803 Scars, superficial, poorly 
nourished, with repeated ulceration . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . .  10

7804 Scars, superficial, tender and 
painful on objective demonstration . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 10

NOTE: The 10 percent rating will be 
assigned, when the requirements are met, 
even though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement.

7805 Scars, other.

Rate on limitation of function of part 
affected.

38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (1998).

The Board finds that the current disability picture presented 
with respect to the scars and depigmentation burn of the skin 
of the veteran's left elbow and forearm does not support the 
assignment of an increased rating.  As fully detailed above, 
the clinical findings on VA examination conducted in 
September 1994 were entirely negative for any signs of 
tenderness, disfigurement, repeated ulceration, any 
functional impairment, or other disability associated with 
these scars and depigmentation burn.  Indeed, the examiner 
noted that the scars were healed and very difficult to even 
find.  The veteran had no complaints in relation to his skin 
and was not disfigured in any way.  While the veteran 
subsequently complained of permanent skin sensitivity, he 
also indicated that his condition had "healed relatively 
well."  In summary, the medical findings of record simply do 
not show any degree of functional impairment of the scar, nor 
is it shown that the scars and depigmentation burn cover an 
area or areas exceeding 12 square inches.  Accordingly, a 
rating in excess of 10 percent for disability rating for the 
scars and depigmentation burn of the skin of the veteran's 
left elbow and forearm is not in order.

ORDER

Entitlement to a rating in excess of 10 percent for scars and 
depigmentation burn of the skin of the left elbow and forearm 
is denied. 



		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 

